DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed July 29, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed March 29, 2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 (Currently Amended) each recite the limitation “applying the action to the planning domain object”. In this limitation, the antecedent basis for “the planning domain object” is ambiguous. Specifically, it is unclear whether “the planning domain object” refers to an earlier-recited “planning domain object associated with” each parameter of the action, and, if so, which parameter. Accordingly, claims 1, 8, and 15 have an indefinite scope. For examination purposes, “the planning domain object” will be interpreted as referring to a planning domain object associated with a parameter of the action. Examiner suggests revising this limitation to “applying the action to a planning domain object associated with a parameter of the action” (emphasis added).
Claims 2-7, 9-14, and 16-20 (Original) are likewise rejected due to their dependency, either direct or indirect, from claims 1, 8, and 15, respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-8, 13-15, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kovács et al. (US 20190197402 A1) [hereinafter “Kovács”]; pursuant to 35 U.S.C. 102(d)(2), Kovács is considered to have been effectively filed as of the 08 December 2017 filing date of the 62/596,496 provisional application [hereinafter “’496 provisional”] and/or as of the 18 April 2018 filing date of the 15/956,396 application [hereinafter “‘396 application”] with respect to the subject matter cited below, as indicated with braces following each citation.
Claim 1 (Currently Amended)
	Kovács discloses a system ([0033] (“The invention can be implemented in numerous ways, including as … a system …”)) {‘396 application at [0013] (“The invention can be implemented in numerous ways, including as … a system …”)} {’496 provisional at [0042]} comprising:
one or more computer processors; ([0033] (“The invention can be implemented in numerous ways, including as … a processor …. As used herein, the term ‘processor’ refers to one or more devices, circuits, and/or processing cores configured to process data, such as computer program instructions.”)) {‘396 application at [0013] (“The invention can be implemented in numerous ways, including as … a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor. … As used herein, the term ‘processor’ refers to one or more devices, circuits, and/or processing cores configured to process data, such as computer program instructions.”)} {’496 provisional at [0042]}
one or more computer memories; ([0033] (“The invention can be implemented in numerous ways, including as … a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.”)) {‘396 application at [0013] (“The invention can be implemented in numerous ways, including as … a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.”)} {’496 provisional at [0042]}
one or more modules incorporated into the one or more computer memories, the one or more modules configuring the one or more computer processors to perform operations for generating behavior with a trait-based planning domain language, ([0033] (“The invention can be implemented in numerous ways, including as a process … ; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.”) {‘396 application at [0013] (“The invention can be implemented in numerous ways, including as … a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.”)} {’496 provisional at [0042]}, [0035] (“Using the disclosed system and techniques, non-player characters (NPCs) in a game can be controlled by a trained deep neural network (DNN) to perform realistic behaviors.”) {‘396 application at [0017] (“Using the disclosed invention, a domain-independent, lightweight, scalable, deep neural network (DNN) based automated artificial intelligence (AI) planning solution can be provided for multiple application domains. The solution can be utilized to enhance the intelligence of an application, such as the intelligence of non-player characters (NPCs) in a game.”)} {’496 provisional at [0045]–[0046]}, [0045] (“In various embodiments, a specification of a problem specified using an artificial intelligence (AI) planning language is received. For example, a problem specification using a Planning Domain Definition Language (PDDL) …”)) {‘396 application at [0016] (“In various embodiments, a specification of a problem specified using an artificial intelligence (AI) planning language is received. For example, a problem specification using a Planning Domain Definition Language (PDDL) … specification can be received that describes an artificial intelligence (AI) planning problem.”)} {’496 provisional at Fig. 37; [00134]} the operations comprising:
creating a world model of a dynamic environment, the world model including data defining a state for the world model, the data defining the state including data describing objects within the environment; ([0039] (“For example, an autonomous AI character constructs a set of beliefs that are based on facts, including observed facts from its sensors, that correspond to its understanding of the game world. Facts may include its position and positions of other NPCs, objects, obstacles, etc. in the game world.”) {‘396 application at [0016] (“In various embodiments, the action or policy moves the state of the AI problem closer to the intended goal from an initial state.”), [0025] (“In some embodiments, each AI problem specification includes … the initial state, … among other information.”)} {’496 provisional at Fig. 27; [0046], [00106]–[00108]}, [0042] (“The actions performed are dynamic behavior and based in time with an unpredictable, changing game environment.”)) {‘396 application at [0019] (“Using a domain-independent approach, the disclosed invention may be applied to a wide variety of domains and is useful for a variety of applications including … computer games, among others.”)} {’496 provisional at Fig. 27; [0046], [00106]–[00108], [00115]}
receiving input to update the state for the world model, the input including data to change the state and data defining a goal for a future state; ([0039] (“An autonomous AI character receives sensor inputs. For example, the autonomous AI character detects movement, voices, and obstacles in the game environment. Based on the sensory input, the character updates its set of beliefs. … In addition to a set of beliefs, the autonomous AI character identifies one or more goals.”)) {‘396 application at [0034] (“In various embodiments, the AI problems are continuously updated to reflect the current state of the environment and/or world.”), [0060] (“In some embodiments, the problem descriptions are continuously updated to reflect the current state ….”)} {’496 provisional at Fig. 27; [0046], [00106]–[00108]}
generating a planning state from the state for the world model, the planning state including a plurality of planning domain objects and associated traits, the planning domain objects representing objects within the state for the world model; (Fig. 1; [0049]–[0050] (“FIG. 1 is a flow diagram illustrating an embodiment of a process for creating a domain-independent automated planning system using neural networks. In the example, one or more problem specifications are created from a provided domain specification and problem generator parameters. … At 101, a domain specification is received. In some embodiments, a domain specification is described using a domain specification language (e.g., a version of the Planning Domain Definition Language (PDDL)). In various embodiments, the received domain specification corresponds to a domain model and may include a definition of the domain’s … objects, …”) {‘396 application at Fig. 1; [0020]–[0021] (“FIG. 1 is a flow diagram illustrating an embodiment of a process for creating a domain-independent automated planning system using neural networks. In the example, one or more problem specifications are created from a provided domain specification and problem generator parameters. The resulting problem specification(s) may be utilized to create an automated AI planning system, as described further with respect to FIG. 3. … At 101, a domain specification is received. In some embodiments, a domain specification is described using a domain specification language (e.g., a version of the Planning Domain Definition Language (PDDL)). In various embodiments, the received domain specification corresponds to a domain model and may include a definition of the domain’s … objects, … among other information.”)} {’496 provisional at Fig. 37; [0068], [00134]}, [0230] (“Game objects associated with an AIEntityType are also used to generate part of the AI model and knowledge representation. Further, each AIEntityType can include properties, such as Boolean, numeric, object, and enumerated properties, among others. For example, a JSON enum: {‘enum’: {‘name’: ‘condition’, ‘values’: [‘sleeping’, ‘eating’, ‘working’, ‘idle’]}} can be used to generate an underlying AI model and knowledge presentation.”)) {’496 provisional at [0069]}
creating a plan, the plan including a plurality of actions to be performed on planning domain objects within the planning state in order to change the state for the world model to a second state, wherein each action of the plurality of actions includes one or more parameters, one or more preconditions, and one or more effects, and wherein each parameter of the one or more parameters includes one or more planning domain objects and associated traits; (Fig. 25; [0039] (“Using a machine learning model, the autonomous AI character’s actions are automatically determined by solving an AI planning problem constructed from the character’s beliefs and desires. For example, an AI planning problem is constructed using a domain and problem description corresponding to the NPC’s beliefs and desires. The solution is solved by applying a trained machine learning model such as one utilizing a deep convolutional neural network (DCNN). In various embodiments, the actions of the solved solution correspond to the character’s intent. Unlike traditional NPCs, autonomous AI characters can each construct and process their own belief, desire, and intent model to act independently of one another with a variety of non-scripted responses.”) {‘396 application at [0062] (“For example, in some embodiments, the AI action is the next action to apply for solving the described problem for the described domain.”)} {’496 provisional at Fig. 27; [0046], [00106]–[00108]}, [0042] (“In some embodiments, a scalable artificial intelligence (AI) framework is achieved by using a machine learning model. For example, a machine learning model is used to determine the actions of each autonomous AI character based on the individual character’s input, beliefs, and/or goals. In some embodiments, each character has a set of beliefs and desires. … Each character may also have a set of desires that make up its goals or objectives. … Its responses are then based on solving an AI planning problem using the current game environment. The actions performed are dynamic behavior and based in time with an unpredictable, changing game environment.”) {‘396 application at [0025] (“In some embodiments, each AI problem specification includes … desired goal(s), metrics, objective functions for metrics constraints, and/or preferences, among other information.”)} {’496 provisional at Fig. 27; [0046], [00106]–[00108], [00115]}, [0241]–[0242] (“At 2503, AI actions are defined. In various embodiments, AI actions are defined with a unique identifier along with associated parameters, pre-conditions, and/or effects. For example, a unique name (e.g., ‘open-front-door’ or ‘move-to-land’) is assigned to each AI action. … The parameters may reference the preconditions and effects. Preconditions and conditions of conditional effects of AI actions may evaluate to true or false (e.g., … object-comparison, etc.), while effects of AI actions can be … object assignments.”)) {‘396 application at [0024] (“At 107, domain data structures are planned. For example, the data structures necessary for creating one or more problem specifications are constructed based on the domain specification. For example, data structures are created that represent different possible actions, domain requirements, hierarchy of object-types, objects, predicates, functions, and/or actions that can have pre-conditions and/or effects (conditional or non-conditional, discrete or continuous, etc.).”), [0058] (“At 705, an action is decoded. For example, the action created as a result of applying the model at 703 is decoded. In various embodiments, the action is decoded into an artificial intelligence (AI) action, e.g. a Planning Domain Definition Language (PDDL) action. … In some embodiments, a grounded action may have parameters.”), } {’496 provisional at Fig. 23; [00101]}
performing the plurality of actions within the plan, (Fig. 10; [0104] (“During each iteration of artificial intelligence (AI) loop 1017, the first action of solution plan 1023 is extracted and encoded using first action extractor and encoder 1025. The extracted action is executed using action executor 1027.”)) {‘396 application at [0054] (“As other examples, an Autonomous Underwater Vehicle (AUV), an Unmanned Aerial Vehicle (UAV), a deep-space spacecraft, and/or a planetary rover may perform a given task (e.g., achieve a goal or multiple goals) by scheduling and executing actions autonomously.”), [0055] (“In various embodiments, the parsing of the specifications is performed only once for each set of specifications and the planning problem data structures are modified after the execution of each AI action, such as a PDDL action.”), [0062] (“At 829, an AI action is prepared for execution.”)} {’496 provisional at [00105]} wherein the performing of the plurality of actions includes performing the following operations for each action of the plurality of actions:
determining, for each parameter of the action, whether a planning domain object associated with the parameter has one or more traits that have been predefined as necessary for the execution of the action; ([0230] (“Game objects associated with an AIEntityType are also used to generate part of the AI model and knowledge representation. Further, each AIEntityType can include properties, such as Boolean, numeric, object, and enumerated properties, among others. For example, a JSON enum: {‘enum’: {‘name’: ‘condition’, ‘values’: [‘sleeping’, ‘eating’, ‘working’, ‘idle’]}} can be used to generate an underlying AI model and knowledge presentation.”) {’496 provisional at [0069]}, [0242] (“The parameters may reference the … effects. … [C]onditions of conditional effects of AI actions may evaluate to true or false (e.g., Boolean, numeric, or object-comparison, etc.), …”)) {‘396 application at [0024] (“At 107, domain data structures are planned. For example, the data structures necessary for creating one or more problem specifications are constructed based on the domain specification. For example, data structures are created that represent … actions that can have pre-conditions and/or effects (conditional or non-conditional, discrete or continuous, etc.).”)} {’496 provisional at Fig. 23; [00101]}
analyzing the one or more preconditions and, based on the one or more preconditions being satisfied, applying the action to the planning domain object by performing one or more of the following based on instructions associated with the action: modifying values within a trait associated with the planning domain object, adding a trait to the planning domain object, and removing a trait from the planning domain object. (Fig. 25; [0241]–[0243] (“At 2503, AI actions are defined. In various embodiments, AI actions are defined with a unique identifier along with associated parameters, pre-conditions, and/or effects. … The parameters may reference the preconditions and effects. Preconditions … of AI actions may evaluate to true or false (e.g., Boolean, numeric, or object-comparison, etc.), while effects of AI actions can be Boolean, numeric, and/or object assignments. In various embodiments, instantiated/grounded AI actions are selected for execution. For example, AI actions whose parameters and all references to those parameters are consistently instantiated with values are selected for execution. In various embodiments, an AI Action can be scheduled for execution by the AI logic (i.e., by the deep neural network (DNN) based agent-controller), if and only if its preconditions are true (satisfied) in the current belief state of the agent.”) {‘396 application at [0024] (“At 107, domain data structures are planned. For example, the data structures necessary for creating one or more problem specifications are constructed based on the domain specification. For example, data structures are created that represent … actions that can have pre-conditions and/or effects (conditional or non-conditional, discrete or continuous, etc.).”)} {’496 provisional at Fig. 23; [00101]}, [0230] (“Game objects associated with an AIEntityType are also used to generate part of the AI model and knowledge representation. Further, each AIEntityType can include properties, such as Boolean, numeric, object, and enumerated properties, among others. For example, a JSON enum: {‘enum’: {‘name’: ‘condition’, ‘values’: [‘sleeping’, ‘eating’, ‘working’, ‘idle’]}} can be used to generate an underlying AI model and knowledge presentation.”)) {’496 provisional at [0069]}
Claim 6 (Original)
	Kovács discloses wherein the dynamic environment includes a video game environment or a simulation environment. ([0035] (“Examples of game development environments that can support the disclosed system include, but are not limited to, Unity3D, Epic’s Unreal Engine, CryTek’s CryENGINE, Amazon’s Lumberyard, Valve’s Source Engine, and EA’s Frostbite.”), [0042] (“The actions performed are dynamic behavior and based in time with an unpredictable, changing game environment.”)) {‘396 application at [0019] (“Using a domain-independent approach, the disclosed invention may be applied to a wide variety of domains and is useful for a variety of applications including … computer games, among others.”)} {’496 provisional at Fig. 27; [0046], [00106]–[00108], [00115]}
Claim 7 (Original)
Kovács discloses wherein the received input includes data from an input device used by a human to interact with the dynamic environment. (Figs. 10, 16; [0097] (“FIG. 10 is a block diagram illustrating an embodiment of a scalable framework for autonomous artificial intelligence (AI) characters. In the example shown, a scalable framework for autonomous AI characters includes game device 1001, … in-game environment 1031, …. Game device 1001 is a device for interacting with a computer-based game. In some embodiments, game device 1001 is a smartphone, a tablet, and/or another computing device. In some embodiments, game device 1001 is an interface device for a computer-based game ….”), [0138]–[0139] (“At 1603, a player controller receives input from a player and from the in-game environment at 1611. For example, a human player controls her or his player agent by touching the screen to interact with the game environment. … At 1605, a player agent interaction is performed. For example, an action based on the player controller at 1603 using human player and in-game environment inputs is performed.”)) {‘396 application at [0019] (“Using a domain-independent approach, the disclosed invention may be applied to a wide variety of domains and is useful for a variety of applications including … computer games, among others.”)} {’496 provisional at [0046]}
Claim 8 (Currently Amended)
Kovács discloses the elements of claim 8 as stated above for claim 1, and further discloses a method. ([0033] (“The invention can be implemented in numerous ways, including as a process …”)) {‘396 application at cl. 1; [0013] (“The invention can be implemented in numerous ways, including as a process …”)} {’496 provisional at [0042]}
Claim 13 (Original)
	Kovács discloses the elements of claim 13 as stated above for claims 6 and 8.
Claim 14 (Original)
	Kovács discloses the elements of claim 14 as stated above for claims 7 and 8.
Claim 15 (Currently Amended)
	Kovács discloses the elements of claim 15 as stated above for claim 1.
Claim 20 (Original)
	Kovács discloses the elements of claim 20 as stated above for claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kovács in view of Kovarsky et al. (A. Kovarsky and M. Buro, “A First Look at Build-Order Optimization in Real-Time Strategy Games”, 2006, Proceedings of the GameOn Conference, pp. 18–22, http://web.archive.org/web/20110112233303/https://www.skatgame.net/mburo/ps/planprop.pdf) [hereinafter “Kovarsky”].
Claim 2 (Original)
	Kovács discloses the elements of claim 2 as stated above for claim 1.
Kovács may not explicitly disclose, but, in the same field of endeavor, Kovarsky teaches wherein applying the action causes a planning domain object associated with the parameter to be destroyed based on instructions associated with the action. (p. 21 (“We can add an explicit object … DESTROY capability to PDDL. This can be done by adding a new effect to any given action that will … destroy a certain object by … removing that object from the list of objects.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system, method, and non-transitory computer-readable medium of Kovács to include wherein applying the action causes a planning domain object associated with the parameter to be destroyed based on instructions associated with the action as taught by Kovarsky because, “[i]n RTS [real-time strategy] games, … creating objects is key”, while “some units or structures can [also] be destroyed”, and “[t]h[is] problem of object creation and destruction [is] straightforward to address.” (pp. 20–21)
Claim 3 (Original)
	Kovács in view of Kovarsky discloses wherein applying the action causes a planning domain object associated with the parameter to be created based on instructions associated with the action. (Kovarsky: p. 21 (“We can add an explicit object CREATE … capability to PDDL. This can be done by adding a new effect to any given action that will create … a certain object by adding … that object from the list of objects. For example, in the domain specification in Figure 1 instead of activatedW worker, we would have a new object create clause.”))
Claim 9 (Original)
	Kovács in view of Kovarsky discloses the elements of claim 9 as stated above for claim 2, and further discloses a method. (Kovács: [0033] (“The invention can be implemented in numerous ways, including as a process …”)) {‘396 application at cl. 1; [0013] (“The invention can be implemented in numerous ways, including as a process …”)} {’496 provisional at [0042]}
Claim 10 (Original)
	Kovács in view of Kovarsky discloses the elements of claim 10 as stated above for claim 3, and further discloses a method. (Kovács: [0033] (“The invention can be implemented in numerous ways, including as a process …”)) {‘396 application at cl. 1; [0013] (“The invention can be implemented in numerous ways, including as a process …”)} {’496 provisional at [0042]}
Claim 16 (Original)
	Kovács in view of Kovarsky discloses the elements of claim 16 as stated above for claim 2.
Claim 17 (Original)
	Kovács in view of Kovarsky discloses the elements of claim 17 as stated above for claim 3.

Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kovács in view of Yazici (US 20110256931 A1).
Claim 4 (Original)
Kovács discloses the elements of claim 4 as stated above for claim 1.
Kovács may not explicitly disclose, but, in the same field of endeavor, Yazici teaches wherein each action of the plurality of actions includes a plurality of possible independent effects associated with the applying of the action, and one of the plurality of possible independent effects is chosen at random when the action is applied. ([0025] (“The result of the research can be determined by using AI because the result is not always certain. … [E]ven if it is resulted as success, which kind of and what level of success obtained, is determined by AI or … by the rules that are obtained from real world (e.g. statistics: some statistics from real world can be used to determine the results of the actions).”), [0054] (“The results of actions are not fixed. That is every action may not generate the same results. In the project there may be a weighted random and/or statistically defined values and/or intelligent determination, which can be used to determine result of an action.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system, method, and non-transitory computer-readable medium of Kovács to include wherein each action of the plurality of actions includes a plurality of possible independent effects associated with the applying of the action, and one of the plurality of possible independent effects is chosen at random when the action is applied as taught by Yazici because the dynamic behavior of Kovács is performed in an unpredictable game environment, and Yazici teaches that a “game is not static” and “these means of intelligence may advantageously be used to change the parameters of the system to fit it as a real world-life.” ([0024]–[0025]).

Claim 5 (Original)
	Kovács in view of Yazici discloses wherein each of the plurality of possible independent effects has an associated probability weighting. (Yazici: [0025] (“The result of the research can be determined by using AI because the result is not always certain. … [E]ven if it is resulted as success, which kind of and what level of success obtained, is determined by AI or … by the rules that are obtained from real world (e.g. statistics: some statistics from real world can be used to determine the results of the actions).”), [0054] (“The results of actions are not fixed. That is every action may not generate the same results. In the project there may be a weighted random and/or statistically defined values and/or intelligent determination, which can be used to determine result of an action.”))
Claim 11 (Original)
	Kovács in view of Yazici discloses the elements of claim 11 as stated above for claim 4, and further discloses a method. (Kovács: [0033] (“The invention can be implemented in numerous ways, including as a process …”)) {‘396 application at cl. 1; [0013] (“The invention can be implemented in numerous ways, including as a process …”)} {’496 provisional at [0042]}
Claim 12 (Original)
Kovács in view of Yazici discloses the elements of claim 12 as stated above for claim 5, and further discloses a method. (Kovács: [0033] (“The invention can be implemented in numerous ways, including as a process …”)) {‘396 application at cl. 1; [0013] (“The invention can be implemented in numerous ways, including as a process …”)} {’496 provisional at [0042]}
Claim 18 (Original)
	Kovács in view of Yazici discloses the elements of claim 18 as stated above for claim 4.
Claim 19 (Original)
	Kovács in view of Yazici discloses the elements of claim 19 as stated above for claim 5.
Response to Arguments
In response to Applicant’s arguments filed July 29, 2022:
With respect to operations 301 and 302 in Fig. 3 (see p. 13), Applicant’s arguments have been fully considered and are persuasive. Therefore, the objection has been withdrawn.
With respect to specification paragraphs [0037] and [0066] (see p. 14), Applicant’s arguments have been fully considered and are persuasive. Therefore, the objection has been withdrawn.
With respect to the rejection of claims 1-20 under 35 U.S.C. § 112(a) (see p. 14), Applicant’s arguments have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
With respect to the rejection of claims 1-20 under 35 U.S.C. § 112(b) (see pp. 14-15), Applicant’s arguments have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made under 35 U.S.C. § 112(b) as stated above.
With respect to the rejection of claims 1-3, 6-10, 13-17, and 20 under 35 U.S.C. § 102 (see p. 15), Applicant’s arguments have been fully considered but are moot with respect to claims 1, 6-8, 13-15, and 20 because the previous rejection is maintained under 35 U.S.C. § 102(a)(2). With respect to claims 2-3, 9-10, and 16-17, the rejection under 35 U.S.C. § 102 has been withdrawn. However, upon further consideration, a new ground of rejection is made under 35 U.S.C. § 103 for claims 2-3, 9-10, and 16-17 as stated above.
With respect to the rejection of claims 4-5, 11-12, and 18-19 under 35 U.S.C. § 103 (see p. 16), Applicant’s arguments have been considered but are moot because, as stated above, the previous rejection of independent claims 1, 8, and 15 is maintained under 35 U.S.C. § 102(a)(2).
Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Fleisher whose telephone number is (571) 272-8278. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A FLEISHER/Examiner, Art Unit 3715                                                                                                                                                                                                        

/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        



August 25, 2022